Citation Nr: 0605475	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  03-17 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
service-connected chronic muscular strain of the cervical 
spine.

2.  Entitlement to a rating in excess of 10 percent for 
service-connected chronic muscular strain of the lumbar 
spine.
  
3.  Entitlement to service connection for psychiatric 
disability.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1997 to July 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a Board hearing at the RO in 
September 2004.  The Board remanded these issues to the RO in 
November 2004.

By rating decision in October 2005, the RO increased the 
veteran's service connected chronic muscular strain of the 
cervical spine to 10 percent disabling, effective September 
26, 2003.  However, where there is no clearly expressed 
intent to limit the appeal to entitlement to a specified 
disability rating, then the RO and Board are required to 
consider entitlement to all available ratings for that 
condition.  AB v. Brown, 6 Vet.App. 35, 39 (1993).  This 
issue therefore remains in appellate status. 


FINDINGS OF FACT

1.  Prior to September 26, 2003, the veteran's service-
connected chronic muscular strain of the cervical spine was 
manifested by complaints of pain, but without additional 
functional loss so as to more nearly approximate slight 
limitation of motion. 

2.  From September 26, 2003, the veteran's service-connected 
chronic muscular strain of the cervical spine results in 35 
degrees limitation of forward flexion, and no more than 
slight overall limitation of motion of the cervical spine

3.  The veteran's service-connected chronic muscular strain 
of the lumbar spine is manifested by pain with slight 
limitation of motion. 

4.  The veteran currently suffers from dysthymic disorder 
which manifested during the veteran's active duty service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable disability 
rating for the veteran's service connected chronic muscular 
strain of the cervical spine prior to September 26, 2003, 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002).

2.  The criteria for entitlement to a disability rating in 
excess of 10 percent for the veteran's service connected 
chronic muscular strain of the cervical spine from September 
26, 2003, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71(a), 
Diagnostic Code 5237 (2005); 38 C.F.R. § 4.71a, Diagnostic 
Code 5290 (2002).

3.  The criteria for entitlement to a disability rating in 
excess of 10 percent for the veteran's service connected 
chronic muscular strain of the lumbar spine have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
Part 4, including §§ 4.7, 4.71(a), Diagnostic Code 5237 
(2005); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 
(2002).

4.  Dysthymic disorder was incurred during the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that the claimant has been notified of the 
applicable laws and regulations, which set forth the criteria 
for entitlement to the issues on appeal.  The discussions in 
the rating decisions, statement of the case, and supplemental 
statements of the case have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Moreover, in a January 2002 VCAA 
letter, the veteran was advised of the types of evidence VA 
would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

Here the issues of increased rating for the lumbar and 
cervical spine are downstream issues of the original service 
connection claims adjudicated in the January 2003 rating 
decision.  VA's General Counsel has concluded that, if, in 
response to notice of its decision on a claim for which VA 
has already given the § 5103(a) notice, VA receives a notice 
of disagreement that raises a new issue, § 7105(d) requires 
VA to take proper action and issue a statement of the case if 
the disagreement is not resolved, but § 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  VAOPGCPREC 
8-2003 (Dec. 22, 2003).  This is the situation where we have 
a VCAA notice to the veteran that relates to establishing 
service connection, but we do not have a separate § 5103(a) 
notice following the RO's grant of service connection and the 
veteran's notice of disagreement raising the downstream issue 
of an increased rating.  However, in the instant case, the RO 
provided a subsequent notice in December 2004 concerning the 
veteran's increased rating claims.  

The Board also notes that the January 2002 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  He was advised, at page 2, to submit 
information describing the additional evidence or the 
evidence itself.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met. As mentioned, the veteran was sent another 
VCAA notice in December 2004.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in January 2002, which was prior to the 
January 2003 rating decision.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, VA treatment records and VA 
examinations.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant.   

The veteran was afforded VA examinations in September 2005, 
July 2003 and April 2002 (fee-based) for his psychiatric 
disability claim.  He was also afforded VA fee-based 
examinations in December 2004, September 2003 and April 2002 
for his lumbar and cervical spine disabilities.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination reports 
obtained contain sufficient information to decide the issues 
on appeal.  See Massey v. Brown, 7 Vet.App. 204 (1994).  
Thus, the Board finds that a further examination is not 
necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal. 

II. Increased Rating Claims

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The Board notes that during the pendency of the veteran's 
appeal, VA promulgated new regulations for the evaluation of 
intervertebral disc syndrome, 38 C.F.R. § 4.71a, Code 5293, 
effective September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 
22, 2002) (codified at 38 C.F.R. pt. 4).  Later, VA 
promulgated new regulations for the evaluation of the 
remaining disabilities of the spine, effective September 26, 
2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 
38 C.F.R. pt. 4).  The amendments renumber the diagnostic 
codes and create a general rating formula for rating diseases 
and injuries of the spine, based largely on limitation or 
loss of motion, as well as other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet.App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date. As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The Board notes that the RO addressed the amendments in its 
May 2003 supplemental statement of the case.  Therefore, the 
Board may also consider these amendments without first 
determining whether doing so will be prejudicial to the 
veteran.  Bernard v. Brown, 4 Vet.App. 384, 392-94 (1993).

Under the previous rating criteria, Diagnostic Code 5290, 
limitation of motion of the cervical spine is assigned a 10 
percent rating for slight limitation of motion; a 20 percent 
rating for moderate limitation of motion; and 40 percent 
rating for severe limitation of motion.  

Under Diagnostic Code 5292, limitation of motion of the 
lumbar spine is assigned a 10 percent rating for slight 
limitation of motion; a 20 percent rating for moderate 
limitation of motion; and 40 percent rating for severe 
limitation of motion.  

Under Diagnostic Code 5295 for lumbosacral strain, a 0 
percent rating  is assigned with slight subjective symptoms 
only; a 10 percent rating is awarded with characteristic pain 
on motion; and a 20 percent rating is in order with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position.  A maximum 
scheduler rating of 40 percent is awarded when disability 
from lumbosacral strain is severe, with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion. 

Under the new version of the rating criteria, the general 
rating formula provides for the disability ratings under 
Diagnostic Codes 5235 to 5243, unless the disability rated 
under Code 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, for diseases and injuries of the spine, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows: a 10 percent 
rating is assigned for forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120
degrees but not greater than 235 degrees; or, combined range 
of motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height; a 20 percent rating 
is warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis; a 30 percent rating is warranted for 
forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine; a 40 
percent rating is assigned for unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine; a 50 percent 
rating is awarded for unfavorable ankylosis of the entire 
thoracolumbar spine; and a 100 percent rating is warranted 
for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.
5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003) 
5243 Intervertebral disc syndrome

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months warrants a 40 percent 
evaluation.  A 60 percent evaluation is warranted when there 
are incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.



Chronic Muscular Strain of the Cervical Spine

Prior to September 26, 2003

The veteran is seeking an increased rating for his service 
connected chronic muscular strain of the cervical spine.  The 
veteran was afforded a fee-based examination in April 2002.  
On examination of the cervical spine, forward flexion was to 
50 degrees, extension was to 60 degrees, both right and left 
lateral flexion were to 45 degrees, and rotation was to 80 
degrees bilaterally.  The examiner commented that there was 
no pain with range of motion testings.  An x-ray of the 
cervical spine was within normal limits.  An unclear notation 
on the examination report seemed to indicate that the 
veteran's pain was most likely due to a chronic strain. 

Therefore, the RO rated the veteran's service connected 
chronic muscular strain of the cervical spine as 
noncompensable under the old criteria under Diagnostic Code 
5290, limitation of motion of the cervical spine, effective 
July 5, 2001.  However, in an October 2005 rating decision, 
the RO rated the cervical spine as 10 percent disabling under 
the new criteria, Diagnostic Code 5237, lumbosacral or 
cervical strain, effective September 26, 2003, the date the 
new rating criteria became effective.    

The Board now turns to the issue of rating the veteran's 
cervical spine disability prior to September 26, 2003 under 
the old criteria as the new criteria was not in effect during 
this time period.  Under the old criteria, Diagnostic Code 
5290, a 10 percent or higher rating was not warranted because 
limitation of motion was not found to be slight.  The April 
2002 VA fee-based examination showed normal range of motion 
of the cervical spine.   

The Board acknowledges that the veteran has chronic low back 
pain and thus, recognizes the application of 38 C.F.R. §§ 
4.40 and 4.45, and DeLuca, supra.  However, a higher 
compensation is not warranted under these provisions because 
even considering the veteran's pain, there is no persuasive 
evidence of additional functional loss due to pain, weakness, 
fatigue, or incoordination that resulted in slight limitation 
of motion.  Under 38 C.F.R. § 4.71a, Plate V, normal range of 
motion of the cervical spine is described as forward flexion 
and extension to 45 degrees, lateral flexion to 45 degrees, 
and rotation to 80 degrees.  The April 2002 examination 
showed ranges of motion equal to or exceeding the normal 
ranges of motion, and the examiner expressly commented that 
there was no pain on range of motion testing. 

Based on the pertinent evidence, the Board finds that a 
preponderance of the evidence is against a compensable rating 
for chronic muscular strain of the cervical spine prior to 
September 26, 2003.  As the preponderance of the evidence 
weighs against the claim, the benefit-of-the-doubt doctrine 
does not apply.  See 38 U.S.C.A. § 5107(b).  

From September 26, 2003

A VA fee based examination was also conducted in September 
2003.  The examiner reported that the range of motion for the 
cervical spine was forward flexion of 5 degrees, backward 
"extremities" of 10 degrees, flexion left and right to 30 
degrees and rotation left and right to 50 degrees.  The 
pertinent impression from the examination was no chronic 
condition of the cervical spine identified on examination.  
However, this impression does not seem to be supported by the 
evidence of limitation of motion and no clarifying discussion 
was furnished in this regard to allow for informed 
application of VA rating criteria.  The report of the 
September 2003 VA examination also did not address the 
presence of functional loss due to pain on use or during 
flares that the veteran may experience as a result of his 
service-connected cervical spine disability.  Thus, in 
November 2004, the Board remanded the issue of an increased 
rating for the veteran's cervical spine disability so that a 
new examination could be conducted. 

Thus, on remand, the veteran was afforded a fee-based VA 
examination in December 2004.  The examination indicated that 
the cervical spine revealed some slight tenderness at the 
upper thoracic area.  The examiner noted that the veteran had 
residuals of stiffness and pain that limited running and 
lifting.  The veteran was not taking any treatment for his 
symptoms at that time.  The examination showed range of 
motion was 35 degrees flexion; 40 degrees extension; 35 
degrees right lateral flexion; 33 degrees left lateral 
flexion; and 60 degrees rotation bilaterally. All of these 
were without pain.  The veteran's gait was normal.  X-rays 
and MRIs of the cervical spine were negative.  The diagnosis 
was chronic cervical strain, without evidence of herniated 
discs or arthritis on X-ray or MRI. 

The veteran also testified at the Board hearing in September 
2004 that he had pain on motion and regular muscle spasms.  
He also mentioned that he saw a private chiropractor when he 
was discharged from service who told him that he had calcium 
deposits in his upper back.  The Board held the case open for 
30 days after the hearing to give the veteran a chance to 
submit information about the chiropractor; however, the 
veteran never submitted any further information. 

As previously mentioned, in an October 2005 rating decision, 
the RO rated the cervical spine as 10 percent disabling under 
the new criteria, Diagnostic Code 5237, lumbosacral or 
cervical strain, effective September 26, 2003.  The Board 
must determine whether an increased rating is warranted under 
both the new and old criteria after September 26, 2003 
because the revisions in the rating criteria became effective 
during the pendency of the appeal. 

The Board now turns to the issue of rating the veteran's 
cervical spine disability from September 26, 2003 under the 
old and new criteria.  Under the new criteria, there is no 
medical evidence to warrant a 20 percent rating or higher 
under the general rating formula.  There is no objective 
finding of forward flexion of the cervical spine greater than 
15 degrees but not greater than 30 degrees; or, the combined 
range of motion of the cervical spine not greater than 170 
degrees.  The most recent VA fee-based examination in 
December 2004 showed forward flexion to 35 degrees and a 
combined range of motion of approximately 203 degrees.  
Further, on examination, the veteran walked with a normal 
gait, and no abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis was found.  The 
veteran testified that he had regular muscle spasms, but 
there is no medical evidence to support this contention, and 
any muscle spasm apparently did not result in an abnormal 
gait.  Lastly, there is no evidence of intervetebral disc 
syndrome to warrant a rating based on incapacitating 
episodes. 

Further, there is no evidence of record of neurologic 
abnormalities to warrant a separate rating under another 
diagnostic code pursuant to Note (1) of the general rating 
formula for disease and injuries of the spine.  There appears 
to be no radiation or other neurological symptoms that would 
warrant a separate compensable rating. 

Under the old criteria, Diagnostic Code 5290, a 20 percent or 
higher rating is not warranted because limitation of motion 
has not been found to be moderate.  Again, 
the December 2004 VA fee-based examination showed range of 
motion of 35 degrees flexion; 40 degrees extension; lateral 
flexion to the right 35 degrees and to the left 33 degrees; 
and 60 degrees bilaterally.  All of these were without pain. 
Thus, when compared to the normal ranges of motion, the 
veteran has essentially slight limitation of motion.  There 
is no persuasive evidence of additional functional loss due 
to the DeLuca considerations to more nearly approximate 
moderate limitation of motion so as to warrant a rating in 
excess of 10 percent.  

The Board therefore finds that the preponderance of the 
evidence is against entitlement to a rating in excess of 10 
percent for chronic muscular strain of the cervical spine 
from September 26, 2003.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  If the 
severity of the veteran's disability should increase in the 
future, he may always put forth a new claim for an increased 
rating. 

Chronic Muscular Strain of the Lumbar Spine

The veteran is also seeking an increased rating for his 
chronic muscular strain of the lumbar spine.  The April 2002 
VA fee-based examination and x-ray of the lumbar spine were 
within normal limits.  Again, an unclear notation seemed to 
indicate that the veteran's pain was most likely due to a 
chronic strain. 

The September 2003 VA fee based examination report indicated 
that the range of motion for the lumbar spine was forward 
flexion of 90 degrees, backward "extremities" of 30 degrees, 
flexion left and right to 30 degrees and rotation left and 
right to 35 degrees.  The pertinent impression from the 
examination was no chronic condition of the lumbar spine 
identified on examination.  As previously mentioned, the 
examination report did not address the presence of functional 
loss due to pain on use or during flares that the veteran may 
experience as a result of his service-connected cervical 
spine disability.  Thus, in November 2004, the Board also 
remanded the issue of an increased rating for the veteran's 
lumbar spine disability so that a new examination could be 
conducted. 

The December 2004 VA fee-based examination indicated that 
there was no tenderness in the lumbar area.  The examiner 
noted that the veteran had residuals of stiffness and pain 
that limited running and lifting.  The veteran was not taking 
any treatment for his symptoms at that time.  The examination 
showed range of motion was 85 degrees flexion, with pain to 
120 degrees; 35 degrees extension, without pain; 25 degrees 
right lateral flexion, without pain; and 30 degrees left 
lateral flexion, without pain.  The veteran's gait was 
normal. X-rays and MRIs of the lumbar spine were negative.  
The contemporaneous MRI showed normal alignment and curvature 
of the spine with no fractures or dislocations and no 
demonstration of any abnormal marrow infiltrative process.  
The diagnosis was chronic lumbar strain, without evidence of 
herniated discs or arthritis on x-ray or MRI. 

The veteran's September 2004 testimony concerning his lumbar 
spine disability indicated that he experienced essentially 
the same problems as outlined above for his cervical spine 
disability. 

The RO previously rated the veteran's service connected 
chronic muscular strain of the lumbar spine as 10 percent 
disabling under the old criteria under Diagnostic Code 5295, 
lumbosacral strain; however, currently the lumbar spine 
disability is rated as 10 percent disabling under the new 
criteria, Diagnostic Code 5237, lumbosacral or cervical 
strain.  

The Board now turns to the issue of rating the veteran's 
lumbar spine disability under the old and new criteria.  
Under the new criteria, there is no medical evidence to 
warrant a 20 percent rating or higher under the general 
rating formula.  There is no objective find of forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees.  The most recent VA fee-based examination in 
December 2004 showed forward flexion to 85 degrees and a 
combined range of motion of approximately 175, without 
including rotational range of motion.  Further, on 
examination, the veteran walked with a normal gait, and no 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis was found.  The examiner mentioned some 
loss of lordotic curve on physical examination; however, a 
contemporaneous MRI and x-ray showed a normal lumbosacral 
spine.  Again, the veteran testified that he suffered regular 
muscle spasms, but there is no medical evidence to support 
this contention or to show that it affected his gait.  
Lastly, there is no evidence of intervetebral disc syndrome 
to warrant a rating based on incapacitating episodes. 

Under the old criteria, Diagnostic Code 5292, a 20 percent or 
higher rating is not warranted because limitation of motion 
has not been found to be moderate. Again, 
the December 2004 VA fee-based examination showed range of 
motion of 85 degrees flexion, with pain to 120 degrees; 35 
degrees extension, without pain; 25 degrees right lateral 
flexion, without pain; and 30 degrees left lateral flexion, 
without pain.  Thus, based on the medical evidence, the 
veteran's range of motion was normal or with slight 
limitation.   

A higher rating under Diagnostic Code 5295 is also not 
warranted because there is no objective medical finding of 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position. 

The Board notes that DeLuca, supra, allows for the 
consideration of functional loss due to pain.  However, in 
the instant case, pain is already contemplated in the current 
10 percent rating for the lumbar spine. 

Again, there is no evidence of record of neurologic 
abnormalities to warrant a separate rating under another 
diagnostic code pursuant to Note (1) of the general rating 
formula for disease and injuries of the spine.  There appears 
to be no radiation or other neurological symptoms that would 
warrant a separate compensable rating. 

Therefore, a preponderance of the evidence is against an 
increased rating for chronic muscular strain of the lumbar 
spine at this time.  As the preponderance of the evidence 
weighs against the claim, the benefit-of-the-doubt doctrine 
does not apply.  See 38 U.S.C.A. § 5107(b).  Again, if the 
severity of the veteran's disability should increase in the 
future, he may always put forth a new claim for an increased 
rating. 

III. Service Connection Claim

Dysthymic Disorder (Psychiatric Disability)

The veteran is claiming service connection for his 
psychiatric disability.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  

For further clarification with respect to terms used in the 
analysis below, the Global Assessment of Functioning (GAF) 
scale reflects a person's psychological, social and 
occupational functioning under a hypothetical continuum of 
mental illness.  See American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet.App. 
240, 243 (1995).  

The veteran's service medical records have been reviewed.  
The veteran's June 1996 enlistment exam showed that the 
veteran's psychiatric evaluation was clinically normal.  
Further on his contemporaneous prescreening form, the veteran 
expressly denied being treated for a mental condition.  Thus, 
the Board finds that the veteran was in sound condition as 
far as any psychiatric disability at the time of his 
enlistment.  

A March 2000 treatment record stated that the veteran 
complained of excessive worrying and depression prior to 
leaving the states for overseas.  The assessment was 
situational anxiety.  In his May 2000 report of medical 
history, the veteran stated that he had frequent trouble 
sleeping, depression or excessive worry and loss of memory or 
amnesia. 

Further, service medical records indicated that in August 
2000, the veteran was attacked by his roommate, which 
resulted in multiple facial fractures.  Following the 
assault, the veteran had suicidal ideation because he felt 
blamed for the incident.  The records showed the veteran had 
a depressed mood and poor coping skills; that he was not 
contracting for safety; and early signs of alcohol abuse, but 
alcohol was deemed not a major factor in the current 
situation.  The veteran was observed for a couple of days.  A 
mental health clinic record showed that the veteran had 
adjustment disorder and depressed mood.  However, the veteran 
was found psychologically fit for duty, but was scheduled to 
begin treatment with a psychiatrist. 

A September 2000 follow up mental health clinic record showed 
that the veteran suffered work-related stressors and 
continuing difficulty with the individual who attacked him.  
Again, the diagnosis was adjustment disorder and depressed 
mood.  He also saw a psychiatrist later that same week who 
stated that the plan for the veteran was continuing treatment 
over the next several sessions to target depression and 
anxiety.  

Further, service medical records also showed that the veteran 
attended alcohol abuse treatment from January 2001 to April 
2001. 

A May 2001 separation exam showed that the veteran's 
psychiatric evaluation was clinically normal.  However, the 
veteran's contemporaneous medical history expressly stated 
that he had frequent trouble sleeping and depression or 
excessive worry.  In his explanation, he stated that he had 
seen a psychologist for depression and suicidal ideation from 
August 2000 until November 2000.  He also mentioned also 
having suicidal ideation in October 2000 at Camp Lester.  He 
further stated that he used to worry about everything, but it 
wasn't a problem now: "positive-minded."  He also indicated 
that he consulted ARD for depression to see if depression was 
due to alcohol, but it was not so the case was closed. 

The veteran filed a claim for service connection for 
depression in January 2002, approximately six months after 
his discharge from service.  The veteran started being 
treated at the VA for depression in July 2002.  The treatment 
record noted that dysthymia needed to be ruled and gave a GAF 
level of 60 for moderate symptoms.  A follow up treatment 
record two weeks later assessed the veteran with dysthymic 
disorder.  In October 2002, again the assessment was 
dysthymia, and the veteran was to restart psychiatric 
medication for his disorder.  VA treatment records from 
December 2002 to March 2004 showed continuing psychiatric 
treatment for dysthymic disorder with a gradual increase on 
the GAF scale.  The veteran also continued taking various 
psychiatric medications. 

The veteran was afforded a VA fee-based examination in April 
2002.  The claims file was not reviewed.  The examiner noted 
that in October 2000, after receiving a letter from his 
girlfriend breaking up with him, the veteran became 
despondent and was hospitalized for two days.  It was also 
noted that he had never been suicidal or homicidal, nor taken 
any psychiatric medications.  The veteran was diagnosed with 
major depressive disorder, single episode, resolved and 
dysthymia, but not sufficient to meet criteria for DSM-IV 
diagnosis.  The veteran's GAF was 60.  The examiner noted 
that the depression had remained in an attenuated form, but 
was not great enough in severity or frequency to merit a DSM-
IV diagnosis of dysthymia.  Further, the examiner indicated 
that drugs and alcohol were not a factor in this case and 
essentially, there was a 50 percent chance that the veteran's 
depression would return and the percentages went up higher 
with every occurrence. 

Another examination was afforded in July 2003.  Again, the 
claims file was not reviewed.  The assessment was major 
depressive disorder, in remission, and possible dysthymic 
disorder, in remission.  The veteran's GAF was 70, but the 
examiner stated it would have been 80 if the veteran had not 
constantly stressed his thoughts of dying and fear. 

In his hearing testimony before the Board in September 2004, 
the veteran claimed that his current psychiatric disability 
was related to the situation he was in while overseas, 
specifically being attacked by his roommate. 

In November 2004, the Board remanded this issue for another 
examination because the Board found that, based on the 
evidence of record, it was unclear whether the veteran 
currently had a mental disability, which was linked to active 
duty.  

Thus, the veteran was afforded another VA examination in 
September 2005.  The claims file was reviewed.  The 
examination report stated that the assessment was dysthymia, 
in remission.  The examiner noted that even though the 
veteran had occasional mood symptoms, they did not meet the 
criteria for full blown dysthymia or major depressive 
disorder.  His GAF was 75 to 80.  It noted that the veteran 
had adjustment disorder while in service.  Although, it is 
unclear, it appears that the examiner opined that the veteran 
had a 50 percent chance of getting depression again.  

At this point the Board observes that there is conflicting 
medical evidence on whether the veteran currently has a 
psychiatric disability for VA purposes.  The Court has 
indicated that in the absence of proof of a present 
disability, there can be no valid claim for service 
connection; an appellant's belief that he or she is entitled 
to some sort of benefit simply because he or she had a 
disease or injury while on active service is mistaken, as 
Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability.  Brammer v. Derwinski, 3 Vet.App. 223 (1992).

VA treatment records showed continuing treatment for 
dysthymic disorder by a VA psychiatrist.  The records 
indicate that the veteran has taken psychiatric medication.  
However, the VA examinations describe the veteran's dysthymia 
or major depressive disorder as either in remission or not 
serious enough to meet the criteria for a DSM-IV diagnoses.  
Nevertheless, the veteran continues to receive treatment by 
medical personnel.  The Board cannot help but wonder why 
trained medical personnel continue to offer treatment, 
including by medication, for a disorder unless there is at 
least a reasonable doubt as to whether the veteran has the 
disorder.  After weighing the positive evidence with the 
negative evidence, the Board must conclude that such evidence 
is in a state of equipoise on the question of whether the 
veteran suffers from dysthymia.  The Board therefore finds 
that the veteran does suffer from this disability.  38 
U.S.C.A. § 5107(b).  

Turning to the question of whether the dysthymia is related 
to service, the Board notes that the veteran's service 
medical records showed situational anxiety, adjustment 
disorder, depressed mood and suicidal ideation while in 
service.  The veteran filed his initial claim for depression 
within six months of being discharged from active service in 
July 2001.  He began treatment for his psychiatric disability 
in July 2002.  The veteran stated in his September 2004 
hearing testimony before the Board that it took him a year to 
get into the VA program.  The Board believes that the 
evidence in this case sufficiently suggests a link to the 
veteran's service and that service connection is warranted. 




ORDER

Entitlement to an increased rating for service-connected 
chronic muscular strain of the cervical spine is not 
warranted.  Entitlement to an increased rating for service-
connected chronic muscular strain of the lumbar spine is not 
warranted.  To that extent, the appeal is denied. 

Service connection is warranted for dysthymic disorder.  To 
that extent, the appeal is granted. 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


